Citation Nr: 1037708	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as secondary to service-connected frostbite residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in an August 2005 
rating decision, denied the Veteran's claim for service 
connection on a secondary basis, and in a May 2006 rating 
decision, denied the claim on both a direct and secondary basis.  
The Veteran filed a Notice of Disagreement in May 2006, within a 
year of both rating decisions.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In his February 2006 claim, the Veteran asserts that his diabetes 
had its onset during service.  Consequently, the Board's June 
2009 remand asked the examiner to "provide an opinion as to 
whether it is at least as likely as not (a probability of at 
least 50 percent) that the Veteran's diabetes mellitus had its 
onset during active service or is related to any in-service 
disease, event, or injury, including his in-service fainting 
spells, cold exposure, or frostbite."  As the examiner did not 
address this question in the May 2010 VA examination report, the 
development requested in the Board's remand order has not been 
completed, and further action is necessary.   See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, an effort should be also be made to obtain any 
recent VA treatment records for the Veteran showing treatment for 
his diabetes mellitus, dated since July 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to diabetes mellitus from the VA 
Outpatient Clinic in Broward County, dated 
since July 2009.

2.  Thereafter, an addendum to the May 2010 VA 
examination report should be obtained from the 
same examiner who conducted the May 2010 
examination, if possible.  If the same 
examiner is not available, a different 
examiner should be asked to review the claims 
folder and provide the requested opinion.

Based on the review of this Remand and the 
claims folder, to include consideration of the 
Veteran's lay statements of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's diabetes mellitus had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury, 
including his in-service fainting spells, cold 
exposure, or frostbite.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).                                            

